151 F.3d 945w
46 ERC 1993, 28 Envtl. L. Rep. 21,471,98 Cal. Daily Op. Serv. 5694,98 D.A.R. 7923
OREGON NATURAL DESERT ASSOCIATION;  Rest the West;  PortlandAudubon Society;  Trout Unlimited;  Oregon WildlifeFederation;  Northwest Environmental Defense Center;  OregonNatural Resources Council;  Pacific Rivers Council;  OregonNatural Resources Coalition, Plaintiffs-Appellees,andThe Confederated Tribes of the Warm Springs Reservation ofOregon, Plaintiff-Intervenor-Appellee,v.Michael P. DOMBECK, in his official capacity as Chief of theUnited States Forest Service, Defendant-ThirdParty Defendant-Appellant.OREGON NATURAL DESERT ASSOCIATION;  Rest the West;  PortlandAudubon Society;  Trout Unlimited;  Oregon WildlifeFederation;  Northwest Environmental Defense Center;  OregonNatural Resources Council;  Pacific Rivers Council;  OregonNatural Resources Coalition, Plaintiffs-Appellees,andThe Confederated Tribes of the Warm Springs Reservation ofOregon, Plaintiff-Intervenor-Appellee,v.Jack Ward THOMAS, in his official capacity as Chief of theUnited States Forest Service, Defendant,andEastern Oregon Public Land Coalition;  Robert Burril, GrantCounty, a Political subdivision of the State ofOregon, Defendants-Intervenors/ThirdParty Plaintiffs-Appellants.
Nos. 97-35065, 97-35112.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 10, 1998.Decided July 22, 1998.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION